Citation Nr: 1016197	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  07-22 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.	Whether new and material evidence has been received to 
reopen a claim for service connection for bilateral hearing 
loss.

2.	Entitlement to service connection for bilateral hearing 
loss.

3.	Entitlement to an initial compensable rating for 
residuals of a left eye injury. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and his daughter


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from February 1963 to 
February 1967.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, denying a petition to reopen service connection 
for bilateral hearing loss, and granting service connection 
for residuals of a left eye injury. The Veteran appealed the 
initial disability rating for his left eye disorder. See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a 
veteran appeals the initial rating for a disability, VA must 
consider the propriety of a "staged" rating based on 
changes in the degree of severity of it since the effective 
date of service connection).

In February 2010, a videoconference hearing was held before 
the undersigned, a transcript of which is of record. 


FINDINGS OF FACT

1.	In an unappealed October 2000 rating decision, the RO 
denied a claim for service connection for bilateral hearing 
loss. 

2.	Since the October 2000 rating decision, additional 
evidence has been received which relates to an unestablished 
fact necessary to substantiate the claim.

3.	The preponderance of the evidence is against the finding 
that bilateral hearing loss was incurred or aggravated during 
active military service. 

4.	Since September 26, 2005, as the result of a unilateral, 
left eye ptosis, there is indication that the pupil is one-
half or more obscured. Under the rating schedule this is the 
equivalent of a central visual acuity measurement in the left 
eye of 20/100. 


CONCLUSIONS OF LAW

1.	The October 2000 RO rating decision denying service 
connection for bilateral hearing loss became final. 38 
U.S.C.A. § 7105 (West 2002 & Supp. 2009);                 38 
C.F.R. §§ 3.104(a), 20.200, 20.201, 20.1103 (2009).

2.	New and material evidence has been received to reopen 
service connection for bilateral hearing loss. 38 U.S.C.A. § 
5108 (West 2002 & Supp. 2009); 38 C.F.R.     § 3.156 (2009).

3.	The criteria for service connection for bilateral 
hearing loss have not been met.             38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009);           
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2009).

4.	Resolving reasonable doubt in the Veteran's favor, the 
criteria for an initial       10 percent evaluation for 
residuals of a left eye injury have been met. 38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10; 
4.84a, Diagnostic Code 6019 (prior to December 10, 2008), and 
4.79, Diagnostic Code 6019 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 
& Supp. 2009), prescribes several requirements as to VA's 
duty to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits. Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that the claimant is expected to provide; and (3) that VA 
will seek to provide on the claimant's behalf. See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) 
("Pelegrini II"). A regulatory amendment effective for 
claims pending as of or filed after May 30, 2008, removed the 
requirement that VA specifically request the claimant to 
provide any evidence in his or her possession that pertains 
to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), 
codified later at 38 CFR 3.159(b)(1).

The United States Court of Appeals for Veterans Claims 
(Court) has further held in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a "service 
connection" claim, including notice to the claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
established additional criteria as to the content of the 
notice to be provided in connection with a petition to 
reopen, requiring that VA provide a claim-specific and 
comprehensive definition of "new and material" evidence.

In regard to the claim on appeal for higher initial 
evaluation for a service-connected left eye disability, the 
requirement of VCAA notice does not apply. Where a claim for 
service connection has been substantiated and an initial 
rating and effective date assigned, the filing of a notice of 
disagreement (NOD) with the RO's decision as to the assigned 
disability rating does not trigger additional 38 U.S.C.A. § 
5103(a) notice. The claimant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to either of these "downstream elements."      See 
Goodwin v. Peake, 22 Vet. App. 128, 137 (2008). See also 
Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007). This is 
the case here, in that the claim for service connection for 
residuals of a left eye injury has been substantiated, and no 
further notice addressing the downstream disability rating 
requirement is necessary. In any event, the RO has provided 
November 2007 notice correspondence that directly addressed 
the evidentiary requirements to substantiate this claim on 
appeal. 

Through VCAA notice correspondence dated from October 2005, 
the RO notified the Veteran as to each element of 
satisfactory notice set forth under 38 U.S.C.A.     § 5103(a) 
and 38 C.F.R. § 3.159(b). The VCAA notice further indicated 
the joint obligation between VA and the Veteran to obtain 
pertinent evidence and information, stating that VA would 
undertake reasonable measures to assist in obtaining 
additional VA medical records, private treatment records and 
other Federal records. See Quartuccio v. Principi, 16 Vet. 
App. 183, 186-87 (2002). Furthermore, a supplemental March 
2006 notice letter provided information concerning both the 
disability rating and effective date elements of a pending 
claim for benefits. The VCAA correspondence likewise provided 
a claim-specific definition of "new and material evidence" 
as this pertained to the Veteran's filing of a petition to 
reopen a previously denied claim. 

The relevant notice information must have been timely sent. 
The Court in Pelegrini II prescribed as the definition of 
timely notice the sequence of events whereby VCAA notice is 
provided in advance of the initial adjudication of the claim.            
See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). The 
initial VCAA notice preceded issuance of the July 2006 rating 
decision on appeal, and thereby met the standard for timely 
notice. 

The RO has taken appropriate action to comply with the duty 
to assist the Veteran through obtaining records of VA 
outpatient treatment, and arranging for him to undergo 
several VA examinations. See McClendon v. Nicholson, 20 Vet. 
App. 79, 83 (2006); Charles v. Principi, 16 Vet. App. 370 
(2002). See also 38 C.F.R. §4.1 (for purpose of application 
of the rating schedule accurate and fully descriptive medical 
examinations are required with emphasis on the limitation of 
activity imposed by the disabling condition). In support of 
his claims, the Veteran has provided private treatment 
records, and several personal statements. He testified at a 
Board videoconference hearing before the undersigned. There 
is no objective indication of any further available 
information or evidence that must be associated with the 
record. The record as it stands includes sufficient competent 
evidence to decide the claims. See 38 C.F.R. § 3.159(c)(4). 
Under these circumstances, no further action is necessary to 
assist the Veteran. 

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, "the 
record has been fully developed," and it is "difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004). Accordingly, the Board will adjudicate the 
claims on the merits. 

Background and Analysis

Petition to Reopen

The October 2000 rating decision issued by the RO denied the 
Veteran's original claim of entitlement to service connection 
for bilateral hearing loss, on the basis that the evidence 
did not establish an existing hearing loss disability.  Thus, 
the denial was premised upon the lack of competent evidence 
of a current disability. Evidence then considered was limited 
to military service records. The Veteran did not file a 
timely NOD with this decision, and hence it became final and 
binding on the merits. See U.S.C.A. § 7105; 38 C.F.R. §§ 
3.104(a), 20.200, 20.201.

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).

For purposes of the present appeal, new evidence means 
existing evidence not previously submitted to agency 
decisionmakers. Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim. New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156. For the purpose 
of establishing whether new and material evidence has been 
submitted,         the credibility of the evidence, although 
not its weight, is to be presumed.        Justus v. Principi, 
3 Vet. App. 510, 513 (1992). See also Evans v. Brown,                    
9 Vet. App. 273, 283 (1996).

In determining if the claim for bilateral hearing loss is to 
be reopened, the record must be considered as to whether it 
substantiates the element of the Veteran's claim that was 
previously deficient, in this case, the element of a current 
disability. 

Based upon review of the evidence received since the RO's 
original decision on the claim, there is new and material 
evidence on file to warrant reopening this matter.  
Specifically, a May 2006 VA Compensation and Pension 
examination contained pure tone audiometric testing results 
for both ears which objectively meet the criteria set forth 
under 38 C.F.R. § 3.385 for hearing loss deemed a disability 
for VA purposes. Consequently, there is now medical evidence 
of a current hearing loss disability in this case, the 
element that was previously unestablished.

As there is new evidence that presents a reasonable 
possibility of substantiating    the Veteran's claim, "new 
and material" evidence has been received to reopen this 
matter. 38 C.F.R. § 3.156(a). See Hickson v. West, 11 Vet. 
App. 374, 378 (1998). The claim for service connection for 
bilateral hearing loss is thus reopened. 
   
Service Connection

Service connection may be granted for any current disability 
that is the result of      a disease contracted or an injury 
sustained while on active duty service.                         
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.303(a) (2009). Service connection may also be granted for 
a disease diagnosed after discharge, where all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2009). 

For the showing of chronic disease during service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." On the other hand, continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic, or where the diagnosis of 
chronicity may be legitimately questioned. Under the latter 
circumstances, a showing of continuity of symptomatology at 
the time of service discharge and continuing thereafter              
is required to support the claim. 38 C.F.R. § 3.303(b). 

In evaluating the Veteran's hearing loss claim, it is 
observed that the threshold for normal hearing is from 0 to 
20 decibels, with higher threshold levels indicating some 
degree of hearing loss. Hensley v. Brown, 5 Vet. App. 155, 
157 (1993). Moreover, 38 C.F.R. § 3.385 defines when impaired 
hearing will be considered a "disability" for the purposes of 
applying the laws administered by VA. That regulatory section 
provides that hearing loss will be considered a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 hertz (Hz) is 40 decibels or 
greater; or when the auditory thresholds for at least 3 of 
the frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent

Service treatment history shows that on a February 1963 
service entrance examination, the Veteran underwent 
audiometric testing, which revealed that     pure tone 
thresholds, in decibels, were as follows:




HERTZ


500
1000
2000
4000
RIGHT
0
0
0
0
LEFT
0
0
0
0




On an April 1965 review audiogram, pure tone thresholds were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
-5
10
15
LEFT
15
15
5
0
10

The audiogram report listed a history of noise exposure from 
jets and the props of the ship on which the Veteran was 
stationed.  In June 1965 the Veteran was treated for otitis 
media in both ears.  In August 1965 and again in November of 
that year, he was treated for right ear otitis externa. 

The Veteran underwent a separation examination in February 
1967. An audiological evaluation was not completed at that 
time. 

The post-service record includes an audiogram completed at a 
private facility which indicates test results in graphical 
form.  This testing appears to have been conducted in 
February 2006.

In correspondence and hearing testimony, the Veteran has 
described being exposed to constant noise while stationed on 
an aircraft carrier during his service in the Navy.  He 
stated that he worked on the flight deck of the aircraft 
carrier and was exposed to excessive aircraft engine noise. 
He also stated that while hearing protection was available, 
it was not adequate. 

The Veteran underwent a May 2006 VA Compensation and Pension 
examination by an audiologist. The claims file was reviewed, 
and the VA examiner indicated review of the service medical 
history in detail, as well as the Veteran's assertions 
regarding in-service noise exposure. It was indicated that 
following military service the Veteran had worked in the 
field of hospital maintenance and had no further noise 
exposure. 


On the audiological evaluation in May 2006, pure tone 
thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
20
65
70
LEFT
15
20
25
60
65

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 96 percent in the left ear. 
The summary of test results was of a bilateral moderate to 
severe high frequency sensorineural hearing loss. 

The examiner further commented that review of the service 
treatment records revealed no evidence of hearing loss 
incurred in service, however, no hearing test was performed 
at discharge. The last normal hearing test was from 1965. 
According to the examiner, a hearing loss could have occurred 
by 1967 but was not documented. It was considered not 
possible to form an opinion as to the origin of the Veteran's 
hearing loss without resorting to speculation. 

The Board concludes on the basis of the above that service 
connection for bilateral hearing loss is not warranted, 
absent competent evidence to establish that this claimed 
disability is of service origin.  In this case, there is no 
dispute as to current hearing loss for VA purposes.  
Moreover, as the Veteran's statements as to his in-service 
duties on an aircraft carrier appear consistent with the 
circumstances of his service, noise exposure is conceded 
here.  38 U.S.C.A. § 1154(a).  The sole inquiry for 
consideration then is whether the current hearing loss 
disability is causally related to the in-service noise 
exposure.  The Board finds that such has not here been shown, 
for the reasons discussed below.

Again, the in-service records, as discussed above, show 
clinically normal hearing per Hensley.  The April 1965 
audiogram indicated a relatively mild threshold shift 
compared to the induction audiogram, at one or more measured 
audiometric frequencies, but again was within normal limits.  
The absence of documented hearing loss is not dispositive to 
a claim for service connection.  The Veteran's own assertions 
of in-service noise exposure should still receive 
consideration in determining the etiology of his claimed 
disorder.  Hensley, 5 Vet. App. 155, 158 (1993). See also, 
Heuer v. Brown, 7 Vet. App. 379, 384 (1995). The Board has 
therefore evaluated the instant case with this principle in 
mind. 

In this case, there is no documented treatment for hearing 
loss until approximately 4 decades following discharge.  In 
this regard, evidence of a prolonged period without medical 
complaint, and the amount of time that elapsed since military 
service, can be considered as evidence against the claim. 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

It is acknowledged that the Veteran is competent to give 
evidence about his observable symptomatology.  Layno v. 
Brown, 6 Vet. App. 465 (1994).  Furthermore, lay evidence 
concerning continuity of symptoms after service, if credible, 
is ultimately competent, regardless of the lack of 
contemporaneous medical evidence. Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  

However, in the present case, the Veteran's assertions of 
continuous hearing loss symptomatology are not found to be 
credible.  Indeed, although no separation examination was 
conducted, the existing in-service records show clinically 
normal hearing.  Moreover, he did not first raise a claim for 
hearing loss until 2000, about 33 years following discharge. 
Had he been experiencing continuous symptoms, it is 
reasonable to expect that he would have made a claim many 
years earlier.

For the foregoing reasons, then, continuity of symptomatology 
has not been established, either by the clinical record, or 
by the Veteran's own statements. Moreover, the weight of the 
competent medical evidence is against a finding that the 
current hearing loss is related to active service, as will be 
explained below.

A VA examiner in May 2006 VA offered an informed opinion on 
the etiology of bilateral hearing loss, which appropriately 
took into account both in-service medical documentation, and 
the Veteran's own reported history. The conclusion therein 
was that given the limited service medical record, an opinion 
on the etiology of hearing loss was not possible absent 
resort to speculation. This followed a thorough review of the 
individualized medical history. See Prejean v. West, 13 Vet. 
App. 444, 448-49 (2000) (factors for assessing the probative 
value of a medical opinion include the medical expert's 
access to the claims file and the thoroughness and detail of 
the opinion); Boggs v. West, 11 Vet. App. 334, 340 (1998). 

The clear implication from the examiner's May 2006 statement 
is that no opinion linking hearing loss to in-service noise 
exposure was possible given the minimal service records.  
That which was available was insufficient to show service 
incurrence of hearing loss. Indeed, the examiner's statement 
that an opinion on etiology was not feasible has a plausible 
basis in the record, and is not merely a hesitancy to offer 
an opinion, or lack of competency to do so. Instead, the 
examiner has made an informed assessment that the lack of in-
service treatment records, ostensibly combined with the 
actual onset of hearing loss more than 30 years later, made 
it impossible to state a conclusive opinion. Nor is there any 
indication that there are any potentially available 
additional service records, or general medical information 
that if the examiner had obtained would have permitted him to 
formulate an actual opinion. 

In summary, it is apparent that the VA examiner was unwilling 
to opine on etiology given the dearth of medical evidence at 
hand clarifying the history of hearing loss, and there is no 
reason to believe that requesting a second VA examination in 
this case would lead to any different result. See Jones v. 
Shinseki, No. 07-3060 (U.S. Vet. App. Mar. 25, 2010) (stating 
that before the Board can rely on an examiner's conclusion 
that an etiology opinion would be speculative, the examiner 
must explain the basis for such an opinion or the basis must 
otherwise be apparent in the Board's review of the evidence). 

Accordingly, the VA examiner's analysis fails to establish 
the requisite linkage between current bilateral hearing loss, 
and military service. The law precludes a grant of service 
connection of the basis of speculation or remote possibility. 
38 C.F.R. § 3.102; Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993). Moreover, 
there is no other relevant medical opinion on etiology of 
record. The competent and probative evidence in this case 
therefore is unfavorable to the Veteran's claim on the issue 
of a medical nexus to service. 

The Veteran's own assertions as to etiology have also been 
considered.  However, as he is a layperson, he cannot opine 
on the causation of a hearing loss disorder,      as a matter 
requiring medical knowledge and not otherwise within the 
purview of lay observation. See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Moreover, to the extent that the holding in 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) can be 
interpreted to enable a lay person to speak as to etiology in 
some limited circumstances in which nexus is obvious merely 
through lay observation, such as a fall leading to a broken 
leg,  the question of causation here involves a more complex 
(i.e., less direct) relationship that the Veteran is not 
competent to address.

For these reasons, the claim for service connection for 
bilateral hearing loss is being denied. The preponderance of 
the evidence is against the claim, and under these 
circumstances the benefit-of-the-doubt doctrine does not 
apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. See also 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).   

Increased Rating 

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity. 
38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. § 4.1 
(2009). Each service-connected disability is rated on the 
basis of specific criteria identified by Diagnostic Codes. 38 
C.F.R. § 4.27. Where there is a question as to which of two 
evaluations shall be applied, the higher evaluations will be 
assigned if the disability more closely approximates the 
criteria required for that rating. Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7. Generally, the 
degrees of disability specified are considered adequate to 
compensate for a loss of working time proportionate to the 
severity of the disability. 38 C.F.R. § 4.1. 
 
Where the veteran appeals the rating initially assigned for 
the disability, after already having established service 
connection for it, VA must consider the propriety of a staged 
rating that is indicative of changes in the severity of the 
course of his disability over time. In Fenderson v. West, 12 
Vet. App. 119 (1999), the Court recognized a distinction 
between a veteran's dissatisfaction with an initial rating 
assigned following a grant of service connection and a claim 
for an increased rating of a service-connected disorder. In 
the case of the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability (the circumstances of the present 
appeal), separate ratings can be assigned for separate 
periods of time based on the facts found - "staged" 
ratings. See Fenderson, supra, at 125-26.

The Veteran's service-connected residuals of a left eye 
injury are evaluated as noncompensable pursuant to 38 C.F.R. 
§ 4.84a, Diagnostic Code 6019. 

Effective December 10, 2008, VA revised the schedular rating 
criteria for the evaluation of eye disorders. See 73 Fed. 
Reg. 66,543-66,554 (Nov. 10, 2008);          see also 
corrections at 74 Fed. Reg. 7,648 (Feb. 19, 2009). The 
Veteran's service-connected disorder must therefore be 
evaluated under both the former and revised criteria, though 
the revised criteria may not be applied at any point prior to 
the effective date of the change. See 38 U.S.C.A. § 5110(g) 
(West 2002 & Supp. 2009); VAOPGCPREC 3-2000 (Apr. 10, 2000); 
VAOPGCPREC 7-2003 (Nov. 19, 2003).

The previous version of Diagnostic Code 6019 (prior to 
December 10, 2008), provided that unilateral or bilateral 
ptosis with the pupil wholly obscured should be rated 
equivalent to 5/200. Unilateral or bilateral ptosis with the 
pupil one-half or more obscured should be rated equivalent to 
20/100. Unilateral or bilateral ptosis with less interference 
with vision should be rated as disfigurement. The impairment 
of central visual acuity is evaluated from 0 to 100 percent 
under Diagnostic Codes 6061 through 6079. Also, Diagnostic 
Code 6080 provides ratings for impairment of field vision 
from 10 to 100 percent. 

The post-December 10, 2008, Diagnostic Code 6019 provides 
that unilateral or bilateral ptosis is evaluated on visual 
impairment or, in the absence of visual impairment, on 
disfigurement (Diagnostic Code 7800).  

38 C.F.R. § 4.118, Diagnostic Code 7800 pertains to 
disfiguring scars to the head, face or neck. This diagnostic 
code provides that a 10 percent rating is warranted where 
there is one characteristic of disfigurement. A 30 percent 
rating is warranted for disfigurement of the head, face, or 
neck with visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes, ears, cheeks, or lips), 
or with 2 or 3 characteristics of disfigurement. A 50 percent 
rating is assigned for visible or palpable tissue loss and 
either gross distortion or asymmetry of 2 features or paired 
sets of features, or with 4 or 5 characteristics of 
disfigurement. The characteristics of disfigurement for 
purposes of evaluation under the above criteria, consist of: 
scar of 5 or more inches in length, scar of at least one-
quarter inch wide, surface contour of the scar is elevated or 
depressed, scar adherent to underlying tissue, skin hypo or 
hyperpigmented in an area exceeding six square inches, 
abnormal skin texture in an area exceeding six square inches, 
underlying soft tissue missing in an area exceeding six 
inches square, or indurate and inflexible skin in area 
exceeding six inches square.

In this case, the November 2005 report from Dr. M.E., an 
opthalmologist, states that the primary assessment was ptosis 
of the left eye. There was droopiness of the left eye ever 
since a traumatic injury in service, and there was a scar 
just laterally to   the left eye.  Levator function was good 
in both eyes. Apart from this, there were moderate cataracts 
in both eyes. 

The Veteran underwent a May 2006 VA eye examination. The 
reported problem was that the left eyelid shut and drooped 
involuntarily. There were no left eye visual symptoms, or 
periods of incapacitation due to eye disease. The Veteran did 
not have glaucoma or kerataconus. In the left eye corrected 
far vision was 20/40, and corrected near vision was 20/30. 
There was no nystagmus. There was no loss of eyebrows or 
eyelashes, and eyelids were normal. Ptosis was present in the 
left eye, although the pupil was not obscured, nor was it 
obscured by one-half or more. There were early cataracts in 
both eyes. The original left eye injury had healed.  This 
injury was described as left forehead paralysis and 
blepharoptosis left eye status-post blunt eye trauma. 

A VA dermatological examination was also completed in May 
2006. This pertained to scar on the left forehead adjacent to 
the site of the ptosis of the left eye.            The 
dimensions of the scar were 2-cm by 0.2-cm. The scar was well 
healed, and nonpainful. There was no adherence to underlying 
tissue, normal texture, and no instability.  There was also 
no elevation or depression of the surface contour on 
palpation. There was no gross distortion or asymmetry. There 
was no limitation of motion or other limitation of function 
caused by the scar. The limitation of movement of the upper 
eyelid was secondary to left forehead paralysis and 
blepharoptosis. 

The October 2007 correspondence from Dr. H.J.N., a plastic 
surgeon, indicated that the Veteran's left upper eyelid was 
extremely sensitive to touch. As the day went on, the eyelid 
would close more and more on its own until the Veteran was 
unable to see out of the eye at all. The Veteran had 
undergone in December 2005 a levator shortening procedure, 
which initially provided excellent correction, but the defect 
had gradually recurred until the Veteran was no longer able 
to keep the left upper eyelid open. Surgical procedures were 
being scheduled including a second levator shortening 
procedure, to restore the function of the left upper eyelid.

The report of a December 2007 VA eye examination also 
pertained to evaluation of left eye blepharoptosis. In 
relevant part, it was indicated that there was present 
externally a ptosis on the left upper eyelid covering the 
upper half of the pupil.           A more complete version of 
the applicable examination report, however, states that the 
left pupil was not obscured, or was obscured by less than 
one-half, due to ptosis.

Records of VA outpatient treatment include an April 2009 
opthalmology consult, which noted that the Veteran had 
already undergone ptosis repair in the left eye several years 
ago with some improvement. It was indicated that he still had 
significant ptosis, and as the day would progress, the left 
eye would close completely. This was especially a problem 
with driving. The left brow was paralyzed, so he could not 
use brow elevation to compensate for the ptosis. 

The Veteran underwent another VA eye examination in September 
2009. There  was no history of continuous medication taken, 
but botox injections were received in the left eye region in 
the prior six weeks. The consensus of physicians was that no 
further eyelid surgeries were advisable. A physical 
examination revealed in relevant part, as to the left eyelid 
no entropion or ectropion. It was indicated that the left 
upper lid drooped more later in the day due to fatigue, 
blocking the line of sight. As to the extent of ptosis, the 
examiner commented that the pupil was not obscured, or was 
obscured by less than one-half. Also noted was that the 
Veteran recognized that the ptosis was worse in the afternoon 
and had made reasonable and appropriate lifestyle changes to 
accommodate.

Based upon the preceding findings, the Board concludes that a 
10 percent initial rating for left eye injury residuals is 
warranted from the September 25, 2006, effective date of 
service connection. As to the governing rating criteria 
supporting assignment of this increase in rating, the earlier 
version of Diagnostic Code 6019 provides that unilateral 
ptosis with the pupil one-half or more obscured should be 
rated equivalent to central visual acuity impairment of 
20/100. See 38 C.F.R.               § 4.84a, Diagnostic Code 
6019 (prior to December 10, 2008). As is the case surrounding 
this type of revision in rating criteria, moreover, the 
former criteria continue to apply prospectively even 
following the date that the rating criteria changed. See 
VAOPGCPREC 7-2003. The Board's consideration of the medical 
evidence at hand supports the conclusion that the Veteran has 
experienced unilateral ptosis with the pupil one-half or more 
obscured due to service-connected disability. While several 
VA examining physicians initially opined that this was not 
the case (i.e., that less than half of the pupil was 
obscured), there is contrary evidence from an October 2007 
plastic surgeon's report and April 2009 VA opthalmology 
consult as to a greater level of impairment during flare-ups 
of the condition when the left eyelid had the tendency to be 
affected to a greater extent towards the end of a given day. 

Based on the above, when accounting for functional impairment 
under normal conditions of daily life, the service-connected 
left eye disability would appear to be more severe than the 
VA Compensation and Pension examinations alone had taken into 
account. VA disability ratings are intended to consider the 
degree of actual functional impairment present, and not 
merely how a service-connected disability may appear at one 
particular moment. See 38 C.F.R. § 4.10 ("The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment."). Thus, there is sufficient 
indication of left eye ptosis with the pupil one-half or more 
obscured, to correspond to the visual acuity designation of 
20/100. This in turn means that under the appropriate table 
for rating visual acuity loss, pursuant to Diagnostic Code 
6066, the left eye as the one service-connected eye       for 
purpose of visual loss would warrant the assignment of a 10 
percent rating.           (The right eye would be deemed as 
at or near normal vision for purpose of this analysis, 
inasmuch as this other eye is not itself presently service-
connected.) Accordingly, a 10 percent initial rating should 
be assigned for residuals of a left eye injury, since 
September 25, 2006. 

Having assigned an increased level of compensation for 
service-connected disability, the Board briefly notes that 
there is no basis for any higher award of compensation under 
applicable rating criteria. In particular, applying the 
revised criteria for the time period since December 10, 2008, 
there is no specific visual acuity impairment directly 
attributable to the service-connected left eye disorder to 
permit an increased rating. For purposes of clarification 
here, the above increase to 10 percent under the old criteria 
was based on the rating standard that presumed a central 
visual acuity measurement of 20/100 due to ptosis. There is 
no actual level of loss of visual acuity, or for that matter 
loss of field vision that is found to be due to ptosis. There 
is also no indication of characteristics of disfigurement 
attributable to the left eye ptosis, or contiguous scar on 
the left forehead as to necessitate assignment of any higher 
evaluation pursuant to 38 C.F.R. § 4.118, Diagnostic Code 
7800.  

The potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered, including 38 C.F.R. § 3.321(b)(1), which provides 
procedures for assignment of an extraschedular evaluation.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). In this 
case, the Veteran          has not shown that his service-
connected residuals of a left eye injury have caused him 
marked interference with employment, meaning above and beyond 
that contemplated by his current schedular rating. While the 
Veteran at present time          is not employed, there is no 
indication that he has significant loss of vision that 
effectively precludes the ability to carry out workplace 
tasks, particularly as there   is no loss of central visual 
acuity directly linked to the presence of service-connected 
disability. The Veteran's service-connected disorder also has 
not necessitated frequent periods of hospitalization, or 
otherwise rendered impracticable the application of the 
regular schedular standards. In the absence of the evidence 
of such factors, the Board is not required to remand this 
case to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1). See Bagwell v. Brown,             9 
Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

For these reasons, the Board is granting an increased initial 
evaluation of 10 percent for the residuals of a left eye 
injury. This determination takes into full account the 
potential availability of any "staged rating" based upon 
incremental increases in severity of service-connected 
disability during the pendency of the claim under review. To 
the extent that any higher level of compensation is sought, 
the preponderance of the evidence is against the claim, and 
under these circumstances the benefit-of-the-doubt doctrine 
does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3. See 
also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).     


ORDER

As new and material evidence has been received to reopen the 
claim for service connection for bilateral hearing loss, the 
appeal to this extent is granted.

Service connection for bilateral hearing loss is denied.

A 10 percent initial rating for residuals of a left eye 
injury is granted, subject to the law and regulations 
governing the payment of VA compensation benefits. 



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


